Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20  are pending in the instant application.
In the interest of compact prosecution, Examiner contacted the applicants requesting that they file an electronic terminal disclaimer to overcome the pending obviousness double patenting rejection over parent applications and also to refile the declaration by Gerold Mosher under 37 C.F.R 1.132 which details the stability data. Applicants agreed for both, see the attached interview summary with Mr. Clark Lin. 

Information Disclosure Statement

The information disclosure statement (IDS) dated 04/23/2021  complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Priority
his application is a continuation of U.S. Patent Application No. 16/991,575, filed August 12, 2020  (Granted as US patent 10,918,621) which is a continuation of US .Patent Application No 16/883553 filed 05/26/2020 (granted as US patent 10,799,476) which is a continuation of U.S. Patent Application No. 16/242,898, filed January 8, 2019 (granted as US patent 10,786,482) , which is a continuation of 16/177,159, filed October 31, 2018 (granted as US patent 10,772,868, which is a continuation of U.S. Patent Application No. 16/003,994, filed 

Terminal disclaimer
The terminal disclaimer filed on 04/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 9669008. 9808442, 10039745,  10154987, 10772868, 10786482 , 10799476 and 10918621 have  been reviewed and is accepted.  The terminal disclaimer has been recorded.

Rule 37 CFR 1.132 Declaration
Applicant’s submission of three sets of  declarations of Gerold Mosher under 37 CFR 1.132 filed 04/23/2021 is acknowledged. The declarations is found to be persuasive in overcoming any art of record, as it clarifies the novelty of the instantly claimed composition.

REASONS FOR ALLOWANCE

Following a diligent search it was determined that the prior art neither teaches nor suggests a A stable oral liquid formulation, consisting essentially of: (i) about 0.6 to about 1.2 mg/ml enalapril or a pharmaceutically acceptable salt or solvate thereof, (ii) a sweetener; (iii) a preservative, wherein the preservative comprises sodium benzoate, a paraben or a mixture of parabens; (iv) water; and (v) optionally a flavoring agent; wherein the formulation is stable at about 5 + 3 C for at least 12 months; and wherein the stable oral liquid formulation has about 95% w/w or greater of the initial enalapril amount and about 5% w/w or less total impurity or related substances at the end of the given storage period. It is also noted that claimed formulation has been found to be novel and unobvious and has been allowed and issued in the Parent patents 

Conclusion
Claims 1-20  are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/           Primary Examiner, Art Unit 1629